Rothrock, J.
1. stoppage delivery: carrier. I. In Cox v. Burns & Rentgen, 1 Iowa, 64, it was determined that an unpaid vendor had the right to reclaim goods while in transit, and that the right continued until there was an actual or constructive delivery of the possession to the vendee. In McFetredge, Burchard & Co. v. Piper, 40 Iowa, 627, it was held that if, after the arrival of the goods at the place of destination, they are stored in a warehouse hy the carrier, as agent of the consignee, the vendor’s right of stoppage in transitu is terminated.
The material question in this case is whether they were stored in the depot by the railroad company as the agent of the defendant Reck. Peck testified as a witness in the case, and stated that an arrangement was made by him with the railroad agent, by which he stored and kept the goods for him. The agent testified that no such arrangement was made, but that the goods were stored simply because they were not taken away by Peck the consignee. We think the latter view is the correct one, but whether there be a preponderance of evidence to that effect or not we would not disturb the judgment, the evidence being conflicting.
2.-: credit. II. It is insisted that, as the organs were sold on time, the right to stop the goods does not exist. In Kent’s Com., Yol. 2, 540, it is said in defining the right, that “ it is the right which the vendor, when he sells goods on credit to another, has of resuming the possession of goods while they are in the hands of a carrier or middle man, in their transit to the consignee or vendee, and before they arrive into his actual possession, or to the destination which *272he has appointed for them, on his becoming bankrupt or insolvent.” See, also, Cox v. Burns & Rentgen, supra.
3. evidence : tósñconbradricit witness. III. The defendant Peck was called as a witness by the intervenor. Afterward the agent of the railroad company was called as a witness by the same party and testified to a different state of facts from that testified to by Peck. This was objected to by appellant because it was contradicting the intervenor’s own witness, Peck, upon the same question. A party will not be permitted to impeach the general 'reputation of his witness, or impugn his credibility by general evidence showing him to be unworthy of belief. 1 G-reenleaf on Ev., Sec. 442. But this rule does not preclude a party calling a witness from proving.the truth of any particular fact by any other, competent testimony in direct contradiction to what such witness may have testified. 1 Greenleaf on Ev., Sec. 443. See, also, Thorn & Stein v. Moore, 21 Iowa, 285.
IY. Other questions are made as to the admission and exclusion of evidence. We have examined them and find no error in the rulings of the court thereon. A discussion of them is unnecessary. They involve plain questions of law, a statement of which would demonstrate the correctness of the rulings of the court.
Affirmed.